Citation Nr: 1129487	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  08-03 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a lower back disability, claimed as chronic lower back pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Walrond, Law Clerk



INTRODUCTION

The Veteran, who is the Appellant in this case, served on active duty with the United States Marine Corps from April 1964 to June 1988.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision, dated May 2007, of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which denied service connection for a lower back disability.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.

REMAND

Remand is required for compliance with VA's duty to assist.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Remand is required because the Veteran's April 2007 VA examination report was inadequate.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The April 2007 examiner was asked to render an opinion as to whether the Veteran's current disability of the back were related to in-service complaints of subjective back pain.  The VA examiner stated that he could not resolve the question without resorting to mere speculation, but provided no basis or rationale for this conclusion.  For this reason, the examination is inadequate.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (an examiner's conclusion that an opinion would be speculative cannot be relied upon unless the examiner has explained the basis for such an opinion or the basis is otherwise apparent from the evidence of record).  

The April 2007 examination report is also inadequate because the examiner failed to address the Veteran's in-service report and documented treatment of a lower back and right rib injury in 1983.  Remand is required to obtain a new examination with a complete and adequate rationale for the opinion rendered that addresses the Veteran's history of lower back injury and complaints in service.

The Veteran alleges that his current chronic back pain is due to an injury incurred in service.  VA treatment records reveal the Veteran has a current diagnosis of osteoarthritis in his lower back and complained of chronic back pain for 26 years in August 2006.

The Board finds that the Veteran injured his lower back in service in May 1983.  The record indicates the Veteran sought treatment for his lower back in service every year from 1965 to 1967, and sought treatment every one to two years from 1980 to 1983.  The Veteran's service treatment records contain two complaints of lower back pain requiring treatment, and four reports of chronic back pain on the subjective medical reports.  One of the back pain complaints contained in the service treatment records is a May 1983 complaint of back pain and right rib pain after the Veteran reported being dragged behind an automobile.  During the April 2007 VA examination, the Veteran reported injuring his lower back in service while digging ditches; however, there is no documentation of that injury in his service treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA spine examination.  The relevant documents in the claims file should be reviewed in connection with the examination.  The examiner should identify any current lumbar spine disabilities.  The examiner should offer an opinion as to whether any currently diagnosed spinal disability is at least as likely as not caused by active military service, including to the 1983 in-service lower back injury or reported lower back pain and treatment in service.  

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the issue on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

